Citation Nr: 0433371	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-26 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to service connection for hypertension, a 
right leg disability, a heart disability, and poor 
circulation in the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 RO decision which, in pertinent part, 
granted service connection and a noncompensable rating for 
bilateral hearing loss, and denied service connection for 
hypertension, a right leg disability, a heart disability, and 
poor circulation in the right leg.  The veteran appeals for a 
compensable rating for his service-connected bilateral 
hearing loss and for service connection for the other 
conditions.

The Board notes that the veteran's original claim to the RO 
also included a claim for service connection for tinnitus; 
however, the veteran did not include this claim in his June 
2004 substantive appeal.  Thus, it will not be addressed by 
the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level II in the left ear.

2.  Any existing hypertension, right leg disability, heart 
disability, or poor circulation in the right leg began many 
years after service, and was not caused by any incident of 
military service.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003).

2.  Hypertension, a right leg disability, a heart disability, 
and poor circulation in the right leg were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1942 to February 1946.  His service medical records are not 
available and are presumed destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Surgeon 
General's Office records are also unavailable.

Private medical records dated in November 1988 show that the 
veteran was hospitalized with chest pain and acute changes in 
an electrocardiogram.  He was found to have experienced an 
acute lateral wall myocardial infarction.

Private medical records dated in October 1999 show that 
following symptoms which included palpitations and mentation 
change, the veteran was again hospitalized.  During the 
course of his hospitalization he underwent a thoracentesis 
and implantation of a permanent pacemaker.  Chest X-rays 
showed a left lower lobe infiltrate that improved with 
diuresis, but later showed left decubitus which necessitated 
thoracentesis.  Discharge diagnoses included permanent 
pacemaker implantation for bradycardia, left lower lobe 
effusion, chronic atrial fibrillation, and coronary 
atherosclerosis.

In February 2003, the veteran filed his claims for service 
connection for bilateral hearing loss, hypertension, a right 
leg disability, a heart disability, and poor circulation in 
the right leg.  

In August 2003, the veteran was given a VA audiological 
examination.  He denied exposure to loud noise prior to 
service.  He reported exposure to loud noise while working as 
an airplane mechanic during service.  He said he did not wear 
hearing protection during service.  He denied occupational 
noise exposure following service.  He indicated that he 
worked for General Motors for one year, but worked during the 
night shift when the equipment was not being operated.  He 
reported some recreational noise exposure to loud noise after 
service from using power tools.  He denied tinnitus.  The 
examination indicated that the puretone decibel thresholds in 
the right ear, at the frequencies of 1000, 2000, 3000, and 
4000 Hertz, were 10, 20, 55, and 70 decibels, respectively, 
with an average threshold of 39 decibels for these four 
frequencies.  Right ear speech discrimination, using the 
Maryland CNC Test, was 94 percent.  The puretone decibel 
thresholds in the left ear, at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, were 10, 65, 80, and 90 decibels, 
respectively, with an average threshold of 61 decibels.  Left 
ear speech discrimination, using the Maryland CNC Test, was 
92 percent.  Normal middle ear functioning was indicated upon 
testing.  The examiner's diagnosis was right ear hearing 
within normal limits through 2000 Hertz with a moderately 
severe to severe high frequency sensorineural hearing loss, 
and left ear hearing within normal limits through 1000 Hertz 
with a moderately severe to profound high frequency 
sensorineural hearing loss.  The examiner opined that it was 
at least as likely as not that the veteran's hearing loss 
began during service.

In September 2003, the RO granted service connection for 
bilateral hearing loss, assigning a noncompensable rating for 
the condition, and denied service connection for the other 
conditions.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in March 2003, April 2003, and June 2003, and the June 
2004 statement of the case.

Additionally, the Board notes that the veteran's service 
medical records regarding his period of active duty are 
evidently unavailable from the National Personnel Records 
Center (NPRC), and are thought to have been destroyed in a 
fire in the early 1970's.  The Board is mindful that, in a 
case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, the appeals must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio, supra.
 
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided where necessary.  VA and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to the appeals.  The appellant was 
advised to provide VA with information concerning any 
evidence he wanted VA to obtain or to submit the evidence 
directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

A.  Compensable rating for bilateral hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This is the basic 
method for rating hearing loss.  38 C.F.R. § 4.85.
Another regulation, 38 C.F.R. § 4.86, provides for an 
alternative method of rating exceptional patterns of hearing 
impairment, as defined by the regulation.  This regulation 
provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86, and thus the 
veteran's bilateral hearing loss is to be rated under the 
previously mentioned basic rating method of 38 C.F.R. § 4.85.

The veteran's 2003 VA examination noted that the right ear 
decibel average (at the four frequencies of 1000, 2000, 3000, 
and 4000 Hertz) was 39, and speech discrimination was 94 
percent correct.  Under Table VI of 38 C.F.R. § 4.85, these 
results represent level I hearing in the right ear.  This VA 
examination noted the left ear decibel average (at the four 
frequencies) was 61, and speech discrimination was 92 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level II hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level I in the right 
ear and hearing level II in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his bilateral hearing loss is 
noncompensable.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet.App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors for an extraschedular rating are not present in the 
instant case.

The Board notes that this is an initial rating case, on the 
granting of service connection, and thus consideration must 
be given to whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Upon review of the record, the Board finds 
"staged ratings" to be inapplicable here, as the evidence 
does not show that the veteran's service-connected bilateral 
hearing loss has warranted a compensable rating since the 
time service connection became effective.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable at this time.  As 
the preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).    

B.  Service connection for hypertension, a right leg 
disability, a heart disability, and poor circulation in the 
right leg

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as hypertension, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the veteran served during World War II, it is not shown 
that he engaged in combat, and thus the provisions of 
38 U.S.C.A. § 1154 are inapplicable.  

With regard to the veteran's claims for service connection 
for hypertension, a right leg disability, a heart disability, 
and poor circulation in the right leg, the Board notes, as 
previously mentioned, that the veteran's service medical 
records are unavailable.  There is also no evidence of record 
which shows the existence of any condition within a year 
after service, as required for service connection on a 
presumptive basis.  

Post-service medical records show no indication of treatment 
for any of the claimed conditions until 1988, over 40 years 
after service.  Medical evidence of record does not suggest 
that any of the claimed conditions, first shown over four 
decades after service, are linked to any incident of service.  
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he is disabled, but 
also show some causal connection between his disability and 
the period of military service before VA is obligated to 
provide a medical examination or obtain a medical opinion.  
Here, the medical evidence does not show a causal connection 
between any of the claimed conditions and his period of 
military service.  The record is devoid of a medical nexus 
opinion linking any of his claimed conditions to his active 
service.  

While the veteran has asserted that the claimed conditions 
began during service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The weight of the credible evidence establishes that the 
claimed conditions began many years after service, and were 
not caused by any incident of service.  The Board concludes 
that the conditions were not incurred in or aggravated by 
service.  As the preponderence of the evidence is against the 
claims for service connection for hypertension, a right leg 
disability, a heart disability, and poor circulation in the 
right leg, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for hypertension, a right leg disability, 
a heart disability, and poor circulation in the right leg is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



